Citation Nr: 1645586	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability.

3.  Entitlement to service connection for a (right or left unspecified) elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1960 to May 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Albuquerque, New Mexico Department of Veteran Affairs (VA) Regional Office (RO).  In February 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Veteran recently submitted additional records that were not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance. As the evidence is a reproduction of his claims file (and, regardless, he waived AOJ initial consideration of the submission at the February 2016 hearing) referral of the submission to the AOJ for their initial consideration is not necessary.  

The Veteran had been represented by the American Legion, but in April 2008 correspondence revoked his appointment of that organization as his representative, effective immediately.  Nonetheless, that organization represented him at the February 2016 hearing.  An October 2016 letter to the Veteran from the Board sought clarification of his representation.  Later that month, he executed a new power of attorney appointing Disabled American Veterans as his representative.

Regarding the claims to reopen, whether new and material evidence has been received to reopen the claims must be addressed by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  If the Board finds that no such evidence has been received, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the February 2016 videoconference hearing, the Veteran's daughter indicated he sought to reopen a claim of service connection for a right shoulder disability; it appeared he believed the matter was on appeal (though such claim to reopen had not been filed or adjudicated).  Hence, that matter is raised by the record, and is referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015))

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 2008 Board decision denied a reopened claim of service connection for bilateral hearing loss based essentially on a finding that the Veteran's current hearing loss was not shown to be related to service or exposure to noise therein.

2.  Evidence received since the February 2008 decision does not tend to show that the Veteran's current hearing loss disability is related to his service/exposure to noise therein; does not relate to an unestablished fact necessary to substantiate the claim of service connection for hearing loss; and does not raises a reasonable possibility of substantiating such claim.

3.  A February 2008 Board decision declined to reopen a claim of service connection for a foot disability based essentially on a finding that additional evidence received did not tend to show that a foot disability is related to service or injuries therein, and was not material.

4.  Evidence received since the February 2008 decision does not tend to show that a foot disability is related to service/injuries therein; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a foot disability; and does not raise a reasonable possibility of substantiating such claim.

5.  The Veteran has not alleged/identified any injury or event in service to which a current [unspecified] elbow disability may be related; an elbow disability was not manifested in service; elbow arthritis was not manifested to a compensable degree in the first postservice year; and any current elbow disability is not otherwise shown to be related to the Veteran's military service/injury therein. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received, and the claim of service connection for a foot disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Service connection for an elbow disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by August 2009 correspondence.  During the February 2016 hearing, the undersigned explained the issues and identified the types of evidence needed to reopen and substantiate the claims.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) have been met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
The Veteran's service treatment records (STRs) and pertinent postservice records (including from the Social Security Administration (SSA)) have been secured.  VA's duty to assist by arranging examinations or securing medical opinions has not been triggered with respect to the claims of service connection for bilateral hearing loss or foot disability as those claims are being  reopened.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  The Veteran has not been afforded a VA examination in connection with the claim of service connection for an elbow disability.  A VA examination to obtain a nexus opinion is not necessary, as there is no evidence that suggests an elbow disability may be related to the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Legal Criteria, 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. §  3.303(d).  Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if they manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

      Whether a claim of service connection for bilateral hearing loss may be reopened

A September 1996 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that his hearing was normal at service separation (and that any current hearing loss was unrelated to service).  He did not appeal that decision, and it became final based on the evidence then of record.  A February 2003 rating decision declined to reopen the claim.  He appealed that decision to the Board.  An October 2004 Board decision reopened the claim and remanded it for additional development and de novo review.  A February 2008 [unappealed] Board decision denied service connection for bilateral hearing loss based essentially on a finding that such disability was not shown to be related to the Veteran's service/ noise trauma therein.  It is the last prior final decision in this matter, and the claim may not be reconsidered on the merits unless new and material evidence is received to reopen it.  38 U.S.C.A. §§ 5108, 7104.  

Because the claim was previously denied on the basis that the veteran's hearing loss was not shown to be related to his service, for evidence received since then to be found new and material, it must be evidence not previously considered that tends to show that the Veteran's hearing loss is related to his service.

Evidence of record at the time of the February 2008 Board decision included the Veteran's STRs, VA treatment records, private treatment records, lay statements, and March 2004 and September 2004 hearing testimony.  

Evidence received since the February 2008 Board decision includes updated VA treatment records, additional lay statements, and February 2016 videoconference hearing testimony.  None of these additions to the evidence includes information  that suggests the Veteran's hearing loss may be related to his service.  The medical evidence that has been added to the record pertains primarily to unrelated complaints or shows the Veteran has hearing loss (a fact that was not previously, nor is now in dispute).  Therefore the additional evidence is either cumulative or does not pertain to the matter of a nexus between the Veteran's current hearing loss and his service.  Accordingly, the evidence received since the February 2008 Board decision does not relate positively to a previously unestablished fact needed to substantiate the claim of service connection for hearing loss, does not raise a reasonable possibility of substantiating such claim, and is not new and material.  In light of the foregoing, the claim of service connection for bilateral hearing loss may not be reopened.

      Whether a claim of service connection for bilateral foot disability may be reopened.

A September 1996 rating decision denied the Veteran service connection for a foot disability based essentially on a finding that foot problems were not noted at service separation (and any current foot disability was unrelated to service).  He was notified of that decision and his appellate rights, and did not timely initiate an appeal of that decision.  Therefore, that decision became final based on the evidence then of record.  His attempts  to reopen the were denied by an unappealed May 1998 rating decision and a February 2003 rating decision.  He appealed the latter denial to the Board.  An October 2004 Board decision reopened the claim (to include as manifested by bleeding feet alleged due to cold injuries in service) and remanded it for additional development and subsequent de novo review.  An (unappealed) February 2008 Board decision denied service connection for a foot disability, finding that such disability was not shown to be related to the Veteran's service/injuries therein.  That decision is final.  Consequently new and material evidence to reopen the claim is required before it may be considered on the merits.  

As the Board's prior decision was premised on a finding that any current foot disability was not shown to be related to service, for evidence to be new and material in the matter, it would have to be probative evidence received since the February 2008 Board decision that shows/tends to show that the Veteran has a foot disability that is related to his service (i.e., an etiological relationship between a current disability and the Veteran's service.   

Evidence of record at the time of the February 2008 Board decision included the Veteran's STRs, VA treatment records, private treatment records, lay statements, and March 2004 and September 2004 hearing testimony.  

Evidence received since the February 2008 Board decision includes updated VA treatment records, additional lay statements, and February 2016 videoconference hearing testimony.  Nothing added to the record since February 2008 is new evidence that tends to show that a foot disability may be related to the Veteran's service.  For the most part the additional evidence consists of resubmissions of evidence that was previously in the record, and restatements of allegation/argument previously made.  Notably, no competent (medical) evidence has been submitted since February 2008 showing that the Veteran has a foot disability manifested by bleeding that is due to cold injury in service, as alleged.  The Veteran's daughter testified at the February 2016 hearing that he was submitting a new June 1995 record that would demonstrate continuity of foot symptoms since service.  A review of that specific record found that it was previously in the record (and simply notes complaints of foot pain with findings of mild tenderness on examination more than 30 years postservice).  It is not (as alleged) clinical evidence of continuity of symptoms since service.  

In summary, no additional evidence received since February 2008 is new evidence that relates positively to the previously unestablished element necessary to substantiate the claim of service connection for a foot disability.  Accordingly the Board concludes that evidence that pertains to the unestablished fact necessary to substantiate the claim of service connection for a bilateral foot disability, raises a reasonable possibility of substantiating such claim, and is new and material has not been received, and that the claim of service connection for a foot disability may not be reopened.

             Service Connection for an Elbow Disability

The Veteran's STRs are silent for complaints, treatment, or diagnosis related to an elbow disability.  His postservice treatment records are almost devoid of any complaints, treatment, or findings related to an elbow disability.  In July 2009 correspondence he claimed service connection for "impairment of the humerus."  However, he has submitted virtually no allegation or evidence in furtherance of that claim.  The only pertinent evidence is a single November 2003 private treatment record noting a current diagnosis of right elbow arthritis (but not discussing etiology).  At the February 2016 videoconference hearing, the Veteran's daughter testified that medical records should demonstrate that he received treatment for an elbow in the first postservice year; when asked to provide details, only a shoulder disability was discussed.  There was nothing offered specifically pertaining to an elbow disability at the time.  

While there is evidence in the record showing the Veteran now has an elbow disability (right elbow arthritis), there is no evidence that such disability was manifest in service and has been present since.  Therefore, service connection for an elbow disability on the basis that such disability became manifest in service and has persisted is not warranted.  Moreover, there is no evidence that right elbow arthritis was first manifested in the first postservice year.  Thus, service connection for right elbow arthritis on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is also not warranted.  What remains for consideration is whether the Veteran's right shoulder arthritis may somehow otherwise be related to his service.  However, that requires both evidence of a disease or injury in service to which a current elbow disability could be related and competent evidence that the current elbow disability is etiologically related to the disease or injury in service (the latter being a medical question beyond the scope of common knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007)).  We have neither; there is no evidence of a related disease or injury in service, and no competent evidence that an elbow disability might be related to the Veteran's service.  The Veteran has not presented any specific allegation (theory of entitlement) in support of the instant claim.  

Accordingly, the preponderance of the evidence is against this claim.  The benefit of the doubt rule (38 C.F.R. § 3.102) does not apply.  The appeal in this matter must be denied.


ORDER

The appeals to reopen claims of service connection for hearing loss and a foot disability are denied.

Service connection for an elbow disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


